Name: 2008/982/EC: Commission Decision of 8 December 2008 authorising the United Kingdom to conclude an agreement with the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man for transfers of funds between the United Kingdom and each of these territories to be treated as transfers of funds within the United Kingdom, pursuant to Regulation (EC) No 1781/2006 of the European Parliament and of the Council (notified under document number C(2008) 7812)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  politics and public safety;  monetary relations;  Europe;  information and information processing;  free movement of capital
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/34 COMMISSION DECISION of 8 December 2008 authorising the United Kingdom to conclude an agreement with the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man for transfers of funds between the United Kingdom and each of these territories to be treated as transfers of funds within the United Kingdom, pursuant to Regulation (EC) No 1781/2006 of the European Parliament and of the Council (notified under document number C(2008) 7812) (Only the English text is authentic) (2008/982/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds (1), and in particular Article 17 thereof, Having regard to the application from the United Kingdom, Whereas: (1) On 15 December 2006, the United Kingdom requested a derogation under Article 17 of Regulation (EC) No 1781/2006 for the transfers of funds between the Bailiwick of Jersey, the Bailiwick of Guernsey, the Isle of Man and the United Kingdom. (2) In accordance with Article 17(2) of Regulation (EC) No 1781/2006, transfers of funds between the Bailiwick of Jersey, the Bailiwick of Guernsey, the Isle of Man respectively and the United Kingdom have been provisionally treated as transfers of funds within the United Kingdom from 1 January 2007. (3) Member States were informed at the meeting of the Committee for the Prevention of Money Laundering and Terrorist Financing of 18 April 2008 that the Commission considered that it had received the information necessary for appraising the request made by the United Kingdom. (4) The Bailiwick of Jersey, the Bailiwick of Guernsey, and the Isle of Man do not form part of the territory of the Community as determined in accordance with Article 299 of the EC Treaty but form part of the currency area of the United Kingdom and therefore comply with the criterion set out in Article 17(1)(a) of Regulation (EC) No 1781/2006. (5) Payment services providers in the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man participate directly in payment and settlement systems in the United Kingdom, and will participate in the future faster payments system. They therefore comply with the criterion set out in Article 17(1)(b) of Regulation (EC) No 1781/2006. (6) The Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man respectively have incorporated into their legal orders provisions corresponding to those of Regulation (EC) No 1781/2006 in particular through the Community provisions (wire transfers) (Jersey) Regulations 2007, the Transfers of funds ordinances for Guernsey, Sark and Alderney (Bailiwick of Guernsey), the Isle of Mans European Communities (Wire Transfers Regulation) (application) Order 2007 and the Isle of Mans EC Wire Transfer Regulations 2007. (7) The Money Laundering (Jersey) Order 2008 supplemented by the Handbook for the prevention and detection of money laundering and the financing of terrorism, the Bailiwick of Guernseys Criminal Justice (Proceeds of Crime) Regulations 2007 supplemented by the Handbook for financial services businesses on countering financial crime and terrorist financing, and the Isle of Mans Criminal Justice (Money Laundering) Code 2007 supplemented by the Anti-money laundering guidance notes handbook, respectively contribute to the building of a sound anti-money laundering regime in these three jurisdictions. (8) The Terrorism (United Nations Measures) (Channel Islands) Order 2001 (SI 2001 No 3363) and The Terrorism (United Nations Measures) (Isle of Man) Order 2001 (SI 2001 No 3364) as well as the Al-Qaida and Taliban (United Nations Measures) (Channel Islands) Order 2002 (SI 2002 No 258) and Al-Qaida and Taliban (United Nations Measures) (Isle of Man) Order 2002 (SI 2002 No 259), in combination with the use of a consolidated list of asset freeze targets issued by the United Kingdom which covers the financial sanctions targets listed by the United Nations, the European Union and the United Kingdom, ensure that appropriate measures are in place in the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man to impose financial penalties vis-Ã -vis entities or persons listed by the United Nations or the European Union. (9) Therefore, the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man have adopted the same rules as those established under Regulation (EC) No 1781/2006 and require their respective payment services providers to apply them, thus fulfilling the criterion set out in Article 17(1)(c) of that Regulation. (10) It is therefore appropriate to grant to the United Kingdom the requested derogation. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Prevention of Money Laundering and Terrorist Financing, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom shall be authorised to conclude agreements with the Bailiwick of Jersey, the Bailiwick of Guernsey and the Isle of Man respectively, to the effect that the transfers of funds between the Bailiwick of Jersey, the Bailiwick of Guernsey, the Isle of Man respectively and the United Kingdom are treated as transfers of funds within the United Kingdom for the purposes of Regulation (EC) No 1781/2006. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 December 2008. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 345, 8.12.2006, p. 1.